Case 1:19-cv-20526-DPG Document 6 Entered on FLSD Docket 02/11/2019 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                               IN ADMIRALTY

                                     CASE NO.: 1:19-cv-20526-DPG


 IN THE MATTER OF:

 Petition by CONCEPT BOATS, INC. as owner Pro Hac
 Vice of a 32’ 2018 Concept Motor Vessel bearing hull
 identification number DDXFE149F718, its Engines,
 Tackle, Appurtenances, Equipment, and Etc., and its
 captains and crew, for Exoneration from or Limitation of
 Liability.


          NOTICE OF FILING AD INTERIM STIPULATION AND
             MONITION AND ISSUING INJUNCTION

         Petitioner CONCEPT BOATS, INC., as owner Pro Hac Vice of a 32’ 2018 Concept

 Motor Vessel bearing hull identification number DDXFE149F718, its Engines,

 Tackle, Appurtenances, Equipment, and Etc. (the “Concept Vessel”), and its

 captains and crew, hereby filed its Ad Interim Stipulation for Value & Costs.

   Dated:          Monday, February 11, 2019.

                                             Respectfully submitted,

                                             /s/ David N. Gambach
                                             David N. Gambach, Esq.
                                             Florida Bar No. 8540
                                             Evan S. Gutwein, Esq.
                                             Florida Bar No. 58741
                                             HAMILTON, MILLER & BIRTHISEL, LLP.
                                             150 Southeast Second Avenue, Suite 1200
                                             Miami, Florida 33131
                                             Telephone 305-379-3686
                                             Facsimile 305-379-3690




  150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131 · TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:19-cv-20526-DPG Document 6 Entered on FLSD Docket 02/11/2019 Page 2 of 2



                                   Dgambach@HamiltonMillerLaw.com
                                   EGutwein@HamiltonMillerLaw.com
                                   EPerez@HamiltonMillerLaw.com
                                   Attorneys for PETITIONER.


                           CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on February 11, 2019, I electronically filed the
 forgoing document with the Clerk of the Court using CM/ECF.


                                   /s/ David N. Gambach
                                   David N. Gambach, Esq.




                         HAMILTON, MILLER & BIRTHISEL, LLP
                150 Southeast Second Avenue, Suite 1200, Miami, Florida 33131
                     Telephone (305) 379-3686 | Facsimile (305) 379-3690
